J-A21031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NATANYA SHARON KNAUF                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALEXANDER JOHN KRAMME                      :
                                               :
                       Appellant               :   No. 623 EDA 2022

                Appeal from the Order Entered January 25, 2022
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2021-22091


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                        FILED SEPTEMBER 16, 2022

        Alexander John Kramme (Appellant) appeals, pro se, from the January

25, 2022, final order granting the petition for protection from abuse (PFA),1

filed by Natanya Sharon Knauf (Appellee). Appellant argues, among other

things, that the court erred in granting the PFA petition because: (1) Appellee

failed to provide evidence to support her claims; (2) the court should have

found his testimony more credible; and (3) the court committed judicial

misconduct. Based on the following, we dismiss this appeal.

        The trial court summarized the underlying facts and procedural history

as follows:




____________________________________________


1   23 Pa.C.S. §§ 6101-6122.
J-A21031-22


            On January 25, 2022, the parties appeared before the court
     for a Final [PFA] hearing, following the entry of a Temporary [PFA]
     Order entered on October 29, 2021.1

        1The temporary order was continued on November 28, 2021
        and again on December 6, 2021.

           The parties proceeded pro se at the [PFA] hearing.
     [Appellee] testified as a witness on her own behalf, as did her
     mother.       [Appellee] testified that [Appellant] stated to
     [Appellee]’s mother that he wanted to kill both [Appellee] and her
     new boyfriend. This incident occurred in September 2021, and
     [Appellee] filed for the temporary PFA in October 2021. [Appellee]
     further testified that in 2018 she received letters, sent to her from
     [Appellant], indicating that [he] wanted to kill [Appellee] and her
     intimate partner. When questioned by the court if she was afraid
     of [Appellant], [Appellee] responded “yes.”             Additionally,
     [Appellee] indicated that she worried that if [Appellant] was aware
     of her current address, he would come to her home with a gun.
     [Appellee] testified that [Appellant] owned guns in the past.

           Linda Knauf, [Appellee]’s mother, took the stand as a
     witness for [Appellee].     Prior to testifying, Ms. Knauf was
     sequestered in the hallway and unable to hear the proceedings
     taking place in the courtroom. Ms. Knauf testified that [Appellant]
     was at her house in September of 2021 to pick up the parties’
     daughter. At that time he stated that he would get the gun, hide
     it and have it ready for when he needs it.

           [Appellant] was the only witness to testify on his behalf. In
     his testimony he stated that [Appellee]’s allegation of threats
     against herself and her boyfriend was false. [Appellant] did not
     present any corroborating evidence to support this assertion.

           On January 25, 2022, following the hearing, th[e trial] court
     entered a final [PFA] order on behalf of [Appellee], Natanya Knauf.
     The court entered the order for a period of [two] years, directing
     that the order is to expire on January 25, 2024. Custody of the
     parties’ daughter was not address as there [was] an existing
     custody docket.




                                     -2-
J-A21031-22


Trial Ct. Op., 4/15/22, at 1-2 (some capitalization omitted).         This timely

appeal followed.2

       Appellant presents the following issues for our review:

       [A.] Witness [Appellee]’s testimony should have been discarded,
       because sufficient evidence existed for presentation to the judge
       to impeach her . . . credibility.

       [B. Because Appellee] testified against [Appellant] by hearsay
       alone, [her] testimony should have been entirely discounted.

       [C.] Previous threats of [Appellant] against [Appellee] were
       inadmissible as evidence owing to the lack of corroborating
       evidence and to the fact that the allegation was on events from
       over [three] years prior to the case.

       [D. Appellant]’s history of gun-ownership was declared to hold no
       weight or substance in the rendering of a judgement[.]

       [E. Appellant] did corroborate his position with support evidence,
       whereas the court opinion states the defense offered none.
       [Appellant] had evidence of witness lying or changing facts
       significantly in relevant matters.       [Appellant] offered this
       evidence.

       [F.] All court decisions were declared during trial, very clearly, to
       hang on one, single piece of evidence ─ to the effect of excluding
       all other evidence. Court then cites that it rendered judgement
       on at least [four] distinct pieces of evidence. This is . . . was
       highly misleading and damaging to the argumenting rights of the
       defense.

       [G.] Judicial misconduct; [the trial court] acted to subvert
       testimony, dissuade presentations of argument and evidence,
____________________________________________


2 On March 7, 2022, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Appellant complied with the court’s directive and filed a concise statement on
March 25, 2022. The court issued a Pa.R.A.P. 1925(a) opinion on April 15,
2022.


                                           -3-
J-A21031-22


     suppress the process of determining the truth in the name of time
     for the next hearing, and discouraged parties from acting upon
     rights. To the effect of injustice and to undermine confidence in
     the judiciary.

     [H.] Emergency necessitates. Obstruction of rights pre-trial:
     Certain rights as codified in rules and in higher laws, and to
     implied inherent laws, and highest natural las were obstructed or
     denied under threat. Denial of certain rights and obstruction
     under law led to virtual inability to defense of self and impossible
     change for defense. As well, reservations of ratified powers
     endowed were curtailed to be violate, precluding enaction of
     rightful powers.

     [I.] Obstruction of rights during trial/abuse of discretion[.] Denial
     of rights, and substantial discouragement from acting on right,
     amounted to injustice done and abuses of discretion by the court.
     Amounting with impropriety as an active factor.

     [J.] Obstruction of rights as a result of final action[.] Denial of
     rights, abuses of discretion, and judicial misconduct led to an
     outcome made final wherein rights preserved were obstructed and
     remain obstructed. As well as cruel punishment inflicted relatively
     to the purported offense and otherwise.

     [K.] Bad faith filing[.] A proceeding was initiated in bad faith and
     no clear retaliations nor considerations were given nor provided
     to examine and raise question as to the validity of faith that went
     into motives for this proceeding. Direction was not provided to
     follow up with a claim to the bad faith of the intentions of the filer
     and motives, in spite of the amounting of real damages. As a
     result, timely process has been stalled without traction, and may
     or may not (we don’t know) be compromising valid action.

     [L.] Abuse of discretion[.] Court discretion in matters and general
     rules, and standards set forth for the judiciary were improperly
     used, amounting in dismissal of valid evidence[,] discouragement
     of rights, improper rulings and obstruction to justice and to the
     determination of the truth. Outcomes adverse are including but
     not limited to what has been heretofore presented in this general
     statement. More is including in the litamy of amounted damages
     and adversities some of which is far-reaching in ways that still
     maintain reasonable mention, and for brevity in this statement
     have not been listed here.

                                     -4-
J-A21031-22



Appellant’s Brief at 18-23 (unpaginated) (spelling and grammatical errors in

original; some capitalization omitted).

        Initially, as mentioned in prior decisions, we reiterate to Appellant that

        although this Court is willing to construe liberally materials filed
        by a pro se litigant, pro se status generally confers no special
        benefit upon an appellant. Accordingly, a pro se litigant must
        comply with the procedural rules set forth in the Pennsylvania
        Rules of the Court.

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003)

(citations omitted).

        Here, Appellant’s brief is unconventional,3 and does not substantially

adhere to the Rules of Appellate Procedure. First, with respect to Appellant’s

first eight arguments, Questions A – H, we note that his brief lacks citation

and discussion to the legal authority. See Pa.R.A.P. 2119(a), (b). Rather, for

only three of his 12 arguments, he merely directs us to his “Appendix of Cited

Authorities”4 which is three pages long. See Appellant’s Brief at 36, 41, 43

(unpaginated). He does not explain the specific law or rule to be applied to




____________________________________________


3 Appellant also makes demeaning statements about the trial court. See i.e.,
Appellant’s Brief at 40 (unpaginated) (stating: “I did not do that because the
snippy judge kept cutting me off to steer me in the direction of that one, single
matter. He shoulda [sic] been a cowboy, not a judge . . . wrangling and
steering and being all snippy and impatient . . . And what I was trying to say
was . . . relevant. . . . I know people like that. They make good cowboys.”).

4   See id. at 47-49 (unpaginated).

                                           -5-
J-A21031-22


these arguments. Furthermore, these issues are comprised of incoherent and

underdeveloped arguments.

      Second, as to the last four arguments in his brief, Questions I – L,

Appellant fails to provide any citation or discussion to relevant legal authority

and fails to provide any citation to the record or even a synopsis of the

evidence. See Pa.R.A.P. 2119(a), (b), (c), and (d). Rather than providing

argument to support his claims, he repeatedly and baldly asserts: “Seeking

an oral argument[.]” Appellant’s Brief at 44-45 (unpaginated).

      It is well-settled that “appellate briefs and reproduced records must

materially conform to the requirements of the Pennsylvania Rules of Appellate

Procedure. This Court may quash or dismiss an appeal if the appellant fails

to conform to the requirements set forth in the Pennsylvania Rules of Appellate

Procedure.” In re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (citations

omitted); see Pa.R.A.P. 2101 (stating court may quash or dismiss an appeal

where briefs fail to conform with requirements of Rules of Appellate

Procedure). This Court is an error correcting court. We are not in the business

of guessing the alleged errors in the trial court and we decline to entertain any

invitation to do so.

      Based on the circumstances before us, we conclude that Appellant has

failed to comply with the Rules of Appellate Procedure.       His brief contains

substantial defects that hamper our ability to conduct meaningful appellate




                                      -6-
J-A21031-22


review. See Ullman, 995 A.2d at 1211; see also Pa.R.A.P. 2101. Therefore,

we dismiss Appellant’s appeal.

     Appeal dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2022




                                  -7-